108 U.S. 5 (1882)
CRANE IRON COMPANY
v.
HOAGLAND.
WURTS and Others
v.
SAME.
Supreme Court of United States.
Decided October 23d, 1882.
IN ERROR TO THE SUPREME COURT OF THE STATE OF NEW JERSEY.
Mr. Theodore Little for the movers.
Mr. Shipman against.
MR. CHIEF JUSTICE WAITE delivered the opinion of the court.
These are writs of error to the Supreme Court of New Jersey, and the motions to dismiss are made because, as is *6 claimed, no federal question is involved. The records have not been printed, and on these motions we can look only to the statements of counsel as they appear in the briefs. The assignment of errors has been printed in the brief for the defendants, and the second and fifth assignments clearly present questions of which we have jurisdiction. Whether the errors thus assigned appear in the records we cannot on these motions, as they are now presented, finally determine, but in the absence of any showing to the contrary we will presume they do. The motions to dismiss must therefore be overruled.
The questions involved are not of a character that we are inclined to consider on a motion to affirm, especially before the record is printed.
It will be time enough to consider the objections to the assignment of errors when the cases come on for hearing.
The motions to advance the cases cannot be granted upon the showing made.
Motions denied.